DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6 and 8 (claim 8 is also rejected due to its dependency on claim 6) are rejected under 35 U.S.C. 101 because they appear to embrace more than one statutory class of invention.  Claims which are intended to embrace both product or machine and process is precluded by language of 35 USC 101, which sets forth statutory classes of the invention in the alternative only. “The ablation needle device according to claim 1” appears to be directed to the apparatus, however claim 6 recites a method of “injecting the ethanol into the lumen of the injection needle from the injection port and ejecting the ethanol for the plurality of fine holes”, and thus appear to be directed to a process. As 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 (claim 8 is also rejected due to its dependency on claim 6) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 8 are invalid under 35 USC 112, second paragraph, since a claim which purports to be both machine and process is ambiguous and therefore does not particularly point out and distinctly claim the subject matter of the invention. Ex parte Lyell, 17 USPQ2d 1548 (1990).  In that claim, “injecting the ethanol into the lumen of the injection needle from the injection port and ejecting the ethanol for the plurality of fine holes” is directed to the process rather than the apparatus of claim 1, these claims will not be further treated on the merits thereof.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites functional language as well as method steps and has no identifying structures to further limit the device claim recited in claim 1..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittman (US 2008/0200972) in view of Farnan (US 2011/0054487).
Regarding claim 1, Rittman discloses an ablation needle device intended for an ablation treatment of an adrenal tumor with transvenous introduction of an injection needle into an adrenal gland, the ablation needle device comprising: a metal injection needle (634) including a pointed tubular distal portion (630) and a tubular proximal portion whose lumen communicates with a lumen of the distal portion and has substantially the same diameter as the lumen of the distal portion (view figure 56); and a grip portion (604) attached to a proximal side of the injection needle, , and an outer surface of the proximal portion is coated with resin, wherein a distal end (the distal end is being defined as starting at the first set of infusion holes 633 as shown in Figure 56) of the distal portion of the injection needle is closed, and a plurality of fine holes (633) communicating with the lumen of the distal portion are formed in an outer surface of the distal portion including the closed part, and wherein the grip portion has a liquid-injection port for supplying liquid into the lumen of the injection needle [Para 0139-0140, 
Regarding claim 2, Rittman as modified by Farnan disclose the ablation needle device according to Claim 1,- 30 - wherein a pitch of the slit formed in the proximal portion of the injection needle is continuously or intermittently reduced in a direction toward the distal end [Farnan: Para 0039-0040 discuss the helical cut of the distal end].  
Regarding claim 3, Rittman and Farnan disclose the ablation needle device according to Claim 1, but fail to explicitly disclose wherein the distal portion of the injection needle has a length of 1 to 6 mm, and the region of the proximal portion of the injection needle where the slit is formed has a length of 40 to 700 mm, and wherein the injection needle has an inside diameter of 0.25 to 2.8 mm, and the fine holes each have a diameter of 0.01 to 0.25 mm.  However, Farnan does disclose various dimensions of the device with various ranges [Para 0031-0033]. It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to design a needle device with the claimed dimensions since it has been held that discovering an 
Regarding claim 4, Rittman as modified by Farnan discloses the ablation needle device according to Claim 1, wherein the ablation needle device is intended for a high-frequency ablation treatment in which adrenal tumor tissue around the distal portion of the injection needle is heated by supplying a high-frequency current to the distal portion, wherein the grip portion has an energization connector for supplying the high-frequency current to the distal portion of the injection needle, and wherein the injection port is an injection port for a physiological saline solution, and irrigation with the physiological saline solution through the plurality of fine - 31 -holes is performed by injecting the physiological saline solution into the lumen of the injection needle from the injection port [Para 0139 discusses the use of RF energy in order to create lesions when connected to generator 614, additionally 0099 discusses the delivery of fluid].  
Regarding claim 5, Rittman as modified by Farnan discloses the ablation needle device according to Claim 4, wherein the grip portion has a thermocouple connector for measuring a temperature of the distal portion of the injection needle [Para 0140, figures 28 and 56].  
Regarding claim 6, Rittman and Farnan disclose the ablation needle device according to Claim 1, wherein the injection port is an injection port for ethanol, and a chemical ablation treatment of an adrenal tumor is performed by injecting the ethanol into the lumen of the injection needle from the injection port and ejecting the ethanol from the plurality of fine holes (Rittman and Farnan disclose the ablation needle device 
Regarding claim 7, Rittman as modified by Farnan discloses the high-frequency ablation treatment system for an adrenal tumor, the system comprising: the ablation needle device according to Claim 4; a high-frequency power supply device (614) connected to the energization connector; a counter-electrode plate connected to the high- frequency power supply device [Para 0078 and 0079, while not shown in the figures a plate electrode would be used in monopolar applications]; physiological-saline-solution-supplying means connected to the injection port (while not shown in the figures, discussion of application of fluid is mentioned using the central lumen and would be attached to a source); and- 32 - a guiding catheter (32) for guiding the distal portion of the injection needle to the adrenal gland.  
Regarding claim 8, Rittman and Farnan disclose a chemical ablation treatment system for an adrenal tumor, the system comprising: the ablation needle device according to Claim 6; ethanol-supplying means connected to the injection port (applicant has not disclosed a specific means for supplying ethanol; Rittman discloses the use of an infusion pump, not shown in the figures, and would therefore be capable of supplying ethanol to the targeted area; and a guiding catheter (32) for guiding the distal portion of the injection needle to the adrenal gland.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.Z/           Examiner, Art Unit 3794                                                                                                                                                                                             
/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794